Order
PER CURIAM.
William Lewis filed suit against Allstate Insurance Company to recover on his insurance policy for alleged damage to his rental properties. The circuit court dismissed Lewis’s suit with prejudice, and Lewis appeals. Lewis’s sole point on appeal is that the trial court erred in finding that the case was barred by res judicata because the prior filed case was dismissed without the court reaching the issues of depreciation and damages in that Lewis was premature in filing the claim as he had not yet completed the repairs.
Affirmed. Rule 84.16(b).